          Case 2:15-cv-02245-ROS Document 267 Filed 04/12/19 Page 1 of 4




 1   Mark Brnovich
     Attorney General
 2
     Michael E. Gottfried
 3   State Bar No. 010623
     Assistant Attorney General
 4   2005 North Central Avenue
     Phoenix, Arizona 85004-1592
 5   Telephone: (602) 542-7693
     Fax: (602) 542-7670
 6   E-mail: michael.gottfried@azag.gov
 7   Attorneys for Defendants Ryan, Rittenhouse, Hood, Olson and Riggs
 8                        IN THE UNITED STATES DISTRICT COURT

 9                               FOR THE DISTRICT OF ARIZONA

10   Prison Legal News, a project of the         No. CV15-02245-PHX-ROS
     Human Rights Defense Center,
11                                               DEFENDANTS’ STATEMENT OF
                    Plaintiff,                   PROPOSED INJUNCTION LANGUAGE
12   v.
13   Charles L. Ryan, et al.,
14                  Defendants.
15
             Defendants Ryan, Rittenhouse, Hood, Olson and Riggs, through undersigned
16
     counsel, pursuant to the Court’s March 8, 2019 Order (doc. 260), propose the following
17
     language for final injunctive relief regarding the claims on which PLN has prevailed:
18
             The Court, after full briefing on the parties cross-motions for summary judgment,
19
     having found that the Arizona Department of Corrections publication regulations
20
     concerning sexually-explicit written publication content and material is facially in
21
     violation of the First Amendment to the U.S. Constitution, and good cause appearing
22
     therefore, it is hereby
23
             ORDERED that the Arizona Department of Corrections and the State of Arizona,
24
     and its employees and agents, are hereby enjoined from enforcing the provisions of
25
     Arizona Department of Corrections Department Order 914 that specifically pertain to
26
       Case 2:15-cv-02245-ROS Document 267 Filed 04/12/19 Page 2 of 4




 1   withholding, censoring, or preventing inmates from receiving publications that contain
 2   written sexually-explicit material:
 3          IT IS FURTHER ORDERED that nothing in this injunction shall prevent the
 4   Arizona Department of Corrections and the State of Arizona, and its employees and
 5   agents, from enforcing the provisions of Arizona Department of Corrections Department
 6   Order 914 that specifically pertain to sexually-explicit or suggestive pictures, non-written
 7   depictions of nudity, or non-written sexually-explicit depictions;
 8          IT IS FURTHER ORDERED that this injunctions is stayed for a period of ninety
 9   days from the date of this Order to allow the Arizona Department of Corrections and the
10   State of Arizona to amend, modify, or revise Arizona Department of Corrections
11   Department Order 914.
12
13                                         MEMORANDUM OF LAW
14          When an administrative regulation is found to be unconstitutional on its face, prison
15   officials must be given an opportunity to propose remedies in the first instance. Lewis v.
16   Casey, 518 U.S. 343, 362-63 (1996). In Lewis the Supreme Court held that the district
17   court erred when, after finding ongoing constitutional violations in prisons operated by the
18   Arizona Department of Corrections, it delegated responsibility for devising a remedial plan
19   to a special master. Id. at 363. Although the Arizona Department of Corrections was given
20   an opportunity to object to the special master's proposed plan, “[t]he State was entitled to
21   far more than an opportunity for rebuttal.” Id. “[C]onsiderations of comity ... require
22   giving the States the first opportunity to correct the errors made in the internal
23   administration of their prisons.” Id. at 362. See also Graves v. Arpaio, 623 F.3d 1043,
24   1046–47 (9th Cir. 2010) (holding that county jail must be allowed to propose remedies in
25   the first instance, but can be required to submit proposal before a constitutional violation is
26   found).

                                               2
       Case 2:15-cv-02245-ROS Document 267 Filed 04/12/19 Page 3 of 4




 1         Accordingly, the Arizona Department of Corrections and the State of Arizona must
 2   be allowed to amend, modify, or revise Arizona Department of Corrections Department
 3   Order 914 in the first instance.    Conversely, the Plaintiff should be prohibited from
 4   proposing any amendments, modifications, or revisions to Arizona Department of
 5   Corrections Department Order 914.
 6         RESPECTFULY SUBMITTED this 12th day of April, 2019.
 7                                           MARK BRNOVICH
                                             Attorney General
 8
 9                                           /s/ Michael E. Gottfried
                                             Michael E. Gottfried
10                                           Assistant Attorneys General
                                             Attorneys for Defendants Ryan, Rittenhouse,
11                                           Hood, Olson and Riggs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                             3
       Case 2:15-cv-02245-ROS Document 267 Filed 04/12/19 Page 4 of 4




 1                                CERTIFICATE OF SERVICE
 2        I hereby certify that on April 12th, 2019, I electronically transmitted the attached
     document to the Clerk of Court using the CM/ECF System.
 3
             This document and the Notice of Electronic Filing were served on the same date on
 4   the following, who are registered participants of the CM/ECF System:
 5   Lisa Ells
 6   Krista Stone-Manista
     Andrew Spore
 7   Rosen, Bien, Galvan & Grunfeld LLP
     50 Fremont Street, 19th Floor
 8   San Francisco, CA 94105-2235
     Attorneys for Plaintiff Prison Legal News
 9   Sabarish Neelakanta
10   Human Rights Defense Center
     P.O. Box 1151
11   Lake Worth, FL 33460-1151
     Attorneys for Plaintiff Prison Legal News
12   David J. Bodney
13   Heather Todd Horrocks
     Ballard, Spahr LLP
14   1 East Washington Street, Suite 2300
     Phoenix, AZ 85004-2555
15   Attorneys for Plaintiff Prison Legal News

16   s/Michael E. Gottfried
17   #7727645

18
19
20
21
22
23
24
25
26

                                              4
